TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00523-CR




                                    Charles Arnold, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
        NO. D-1-DC-04-302360, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The district court found appellant Charles Arnold guilty of failing to verify his

registration pursuant to the Texas Sex Offender Registration Program and sentenced him to three

years in prison. In his only point of error, appellant urges that the registration program is

unconstitutionally vague. We will overrule this contention and affirm the conviction.

               By reason of his 1990 conviction for sexual assault of a child, appellant is required

to report annually to his local law enforcement authority to register, or verify his registration, as a

sex offender. See Tex. Code Crim. Proc. Ann. arts. 62.051(a), (f), 62.058(a) (West Supp. 2006)

(formerly arts. 62.02(a), (d), 62.06(a)).1 Appellant complied with this requirement for several years



  1
    The Texas Sex Offender Registration Program was reenacted effective September 1, 2005. We
will cite the current statutes and, in parentheses, note the corresponding former article numbers in
effect when the instant offense was committed.
and was registered with the Austin Police Department at an address on Glomar Avenue. As of the

time of this trial in July 2005, appellant had last verified that address in August 2002.2

                Officer Martin Taylor, a member of the sex offender registration unit, testified that

appellant attempted to register in October 2003, but he was turned away three times because he did

not bring with him the required identification and proof of residence. Eventually, appellant was told

that he would be permitted to register if he would bring another person with him to verify his

residence.3 Appellant failed to do this and was charged with violating the registration program.

Appellant pleaded guilty and was assessed a jail term.

                Taylor testified that he learned in August 2004 that appellant had been released from

jail and was living at an address on East 12th Street. Taylor went to that address on September 6,

met appellant, and told him that he needed to schedule an appointment to update his registration.

Taylor said that appellant made an appointment for September 20, but he failed to appear. Taylor

testified that he made several unsuccessful attempts to locate appellant between September 21 and

October 26, 2004, when a warrant was issued for appellant’s arrest.             Taylor testified that

the department had no record of appellant attempting to register in 2004. The instant conviction is

based on appellant’s failure to report in that year. Appellant does not question the sufficiency of

the evidence.

      2
      An annual registrant must report no earlier than thirty days before his birthday and no later
than thirty days after his birthday. Tex. Code Crim. Proc. Ann. art. 62.058(a) (West Supp. 2006)
(former article 62.06(a)). Appellant’s birthday is August 23.
  3
    Taylor explained that while sex offender registrants are required to provide documentary proof
of identification and residence, the department will “work with” persons who have difficulty
obtaining proof of identification or who do not have a permanent address so long as they maintain
contact with the department.

                                                  2
                Appellant testified that he was released from jail in June 2004 and attempted to

register at that time (outside his prescribed reporting period), using his notarized jail booking sheet

as proof of identification as he had done in the past. Appellant said that he was told that the booking

sheet was not acceptable as proof of identification. Appellant testified that he had no other form of

identification because “[a]ll my possessions got lost in my baby’s mama’s car when it went to the

pound.” Appellant said that he reentered jail in August 2004 for failing to pay child support and was

not released until late September. The East 12th Street address entered on the booking sheet at that

time belonged to his child’s mother; appellant testified that his permanent residence remained on

Glomar Street. Appellant acknowledged speaking to Taylor after leaving jail in September and

admitted breaking an appointment to register. He explained that he made no further attempt to report

for registration because he did not have and could not afford the necessary proof of identification.

                Appellant urges, as he did below, that he was denied due process because the

sex offender registration program is impermissibly vague. A criminal law must give a person of

ordinary intelligence a reasonable opportunity to know what is prohibited, establish determinate

guidelines for law enforcement, and, if First Amendment freedoms are implicated, be sufficiently

definite to avoid chilling protected expression. Grayned v. City of Rockford, 408 U.S. 104, 108-09

(1972); Long v. State, 931 S.W.2d 285, 287 (Tex. Crim. App. 1996).4                In the absence of

any First Amendment concerns, a vagueness challenge will be sustained only if the statute is

vague in all its applications. Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455




   4
       Appellant concedes that the First Amendment is not implicated in this cause.

                                                  3
U.S. 489, 495 (1982). As an initial matter, the challenger must show that the statute is impermissibly

vague as applied to his specific conduct.         Id.; Bynum v. State, 767 S.W.2d 769, 773-74

(Tex. Crim. App. 1989).

                Appellant directs his challenge to article 62.051(f) (former article 62.02(d)), which

provides that a person who reports to verify his registration must “produce proof of the person’s

identity and residence before the authority gives the registration form to the person for verification.”

Appellant argues that the statute does not specify the form that this required proof of identity and

residence must take, and he complains that the Austin Police Department has engaged in “arbitrary

and erratic” enforcement of the requirement as it applies to him. He cites his own testimony that he

was previously allowed to use a jail booking sheet as proof of identity but was told in 2004 that this

document was not sufficient. He also cites Taylor’s testimony to the effect that the department

would “work with” registrants who maintained contact with the department and were making a good

faith effort to obtain the needed documents.

                Appellant’s argument might carry greater weight if the evidence showed that he had

attempted to verify his registration, only to be told that proof of identity and residence previously

deemed satisfactory would no longer be accepted. But as appellant concedes in his brief, he did not

report at the prescribed time in 2004 to verify his registration. In fact, according to Taylor, he did

not report at all. Appellant attempts to excuse his failure to report in 2004 by arguing that it would

have been “an exercise in futility” because he did not have the required documents. But this is not

a vagueness argument; by making it, appellant effectively concedes that he knew and understood the

requirements of the registration program.



                                                   4
               The sex offender registration program is explicit in its requirements and enforcement

standards. See Coronado v. State, 148 S.W.3d 607, 610 (Tex. App.—Houston [14th Dist.] 2004,

no pet.) (rejecting constitutional vagueness challenge). The evidence in this cause shows that

appellant understood his obligations under the program but made no effort to comply. Appellant’s

contention that the program has been arbitrarily applied against him is without merit.

               The judgment of conviction is affirmed.




                                             __________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Affirmed

Filed: February 22, 2007

Do Not Publish




                                                 5